DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires both a stem and a semiconductor device mounted on the device mounting surface. Therefore claims 14-19 do not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Okahisa (2016/0190767) in view of Zheng et al. (2005/0130342).

Regarding claim 1, Okahisa discloses: an eyelet (40) having a first surface (upper surface), a second surface (lower surface) opposite to the first surface (Fig. 1, [0022], [0026]), and a through-hole (40a, 40b) penetrating the eyelet from the first surface at a first end thereof to the second surface to a second end thereof (Fig. 4, [0022]); and a metal block (30) having a first end thereof inserted into the through-hole (Fig. 1, [0022], [0024]), and a second end projecting from the first surface of the eyelet, 
Okahisa does not disclose: a metal base bonded to the second surface of the eyelet so as to cover the second end of the through-hole; and bonded to the metal base inside the through-hole; and wherein a surface at the first end of the metal block matches the second surface of the eyelet.
Zheng et al. disclose: a metal contact member (not shown) may be attached to the lower metallized surface 130 of the insulating base 110 via an adhesive layer (e.g., a brazing paste or a solder preform layer) disposed between the metal contact member and the lower surface 130 of the insulating base 110 (Fig. 2, [0039]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Okahisa by forming a circular metal contact layer below the eyelet and bonded to the eyelet using a soldering layer in order to improve heat dissipation of the device. The device as modified disclose: metal block bonded to the metal base inside the through-hole; and wherein a surface at the first end of the metal block matches the second surface of the eyelet (metal block inserted fully into through-hole and is bonded to metal base using solder).

Regarding claim 2, Okahisa as modified do not disclose: wherein an outline of the metal base in a plan view is smaller than an outline of the eyelet.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a stem for a semiconductor package comprising a circular eyelet having a diameter and a circular metal base formed below the eyelet having a diameter. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for each diameter by routine experimentation.

Regarding claim 3, Okahisa as modified disclose: a metal bonding material (silver solder) having a melting point of 350° or higher, bonding the eyelet, the metal base, and the metal block together (Okahisa, [0039]).

Regarding claim 4, Okahisa as modified disclose: wherein the metal bonding material is a silver solder (Okahisa, [0039]).

Regarding claims 5-8, Okahisa as modified do not explicitly disclose: wherein the eyelet and the metal base are made of the same material.
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as iron for the eyelet and the metal base based on its suitability for the device.  

Regarding claims 9-13, Okahisa as modified disclose: wherein both ends of the device mounting surface of the metal block (30) in a plan view project from a center part of the device mounting surface (Okahisa, Fig. 2).

Regarding claims 14-19, Okahisa as modified disclose:  the stem for the semiconductor package according to claim 1; and the semiconductor device mounted (10) on the device mounting surface (See the rejection for claim 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828